 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    DANIEL TONNEMACHER and
      KATHLEEN TONNEMACHER,                             NO. 1:19-CV-3209-TOR
 8
                               Plaintiffs,              ORDER DENYING MOTION
 9                                                      TO RECONSIDER; DENYING
            v.                                          AS MOOT REQUEST TO
10                                                      APPOINT COUNSEL
      STATE OF CALIFORNIA; STATE OF
11    IDAHO; STATE OF WASHINGTON;
      COUNTY OF KITTITAS, WASHINGTON;
12    COUNTY OF BONNER, IDAHO; COUNTY
      OF PLACER, CALIFORNIA; US SOCIAL
13    SECURITY; APPLE HEALTH;
      WASHINGTON SUPERIOR COURT,
14    ELLENSBURG; PRESTIGE-POST ACUTE
      CARE; PRUDENTIAL INSURANCE; and
15    DOES ONE THRU 20, US CITIZENS AS
      INDIVIDUALS,
16
                               Defendants.
17

18         BEFORE THE COURT is Plaintiffs’ Motion to Reconsider and to Appoint

19   Counsel (ECF No. 6). The Court has reviewed the record and files herein, and is

20   fully informed. As discussed below, Plaintiffs’ Motion (ECF No. 6) is denied.


       ORDER DENYING MOTION TO RECONSIDER; DENYING AS MOOT
       REQUEST TO APPOINT COUNSEL ~ 1
 1         “Reconsideration is appropriate if the district court (1) is presented with

 2   newly discovered evidence, (2) committed clear error or the initial decision was

 3   manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch.

 4   Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993); United Nat. Ins.

 5   Co. v. Spectrum Worldwide, Inc., 555 F.3d 772, 780 (9th Cir. 2009). “There may

 6   also be other, highly unusual, circumstances warranting reconsideration.” School

 7   Dist. No. 1J, 5 F.3d at 1263.

 8         The Court recently dismissed Plaintiffs’ case without prejudice because

 9   Plaintiffs have not paid a filing fee and have not otherwise attained in forma

10   pauperis status to avoid such payment. ECF No. 4. Plaintiffs maintain that they

11   have filed IFP papers, ECF Nos. 3 at 1; 6 at 1, but there is no application in the

12   record for this case. As discussed in the Order dismissing Plaintiffs’ case,

13   Plaintiffs have submitted (deficient) applications to proceed in forma pauperis in

14   other actions, but Plaintiff must submit a current application for this case to

15   proceed in forma pauperis. ECF No. 4 at 2-4.

16         As noted before, parties filing actions in the United States District Court are

17   required to pay filing fees. 28 U.S.C. § 1914(a). An action may proceed without

18   the immediate payment of a filing fee only upon granting of in forma pauperis

19   status. See 28 U.S.C. § 1915. Failure to pay the statutory filing fee will result in

20   dismissal of these actions without prejudice. See Olivares v. Marshall, 59 F.3d


        ORDER DENYING MOTION TO RECONSIDER; DENYING AS MOOT
        REQUEST TO APPOINT COUNSEL ~ 2
 1   109, 112 (9th Cir. 1995) (district court has authority to dismiss without prejudice

 2   prisoner complaint for failure to pay partial filing fee); In re Perroton, 958 F.2d

 3   889, 890 (9th Cir. 1992) (affirming dismissal of appeal of pro se litigant for failure

 4   to pay required filing fees). This is a matter of statutory law, not as a matter of

 5   bias, as Plaintiffs baldly allege. ECF No. 6 at 1. The Court is simply following the

 6   requirement set by Congress that the parties bringing an action must pay the filing

 7   fee or otherwise demonstrate they are entitled to proceed in forma pauperis.

 8         Plaintiffs are reminded once again that the Court must also screen any

 9   complaint filed by a party seeking to proceed in forma pauperis. 28 U.S.C. §

10   1915(e); see also Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001). The court

11   must dismiss the case if the court determines it is frivolous or fails to state a claim

12   on which relief may be granted. 28 U.S.C. § 1915(e)(2). Failure to establish

13   jurisdiction of the court also means that the claim fails to state a claim upon which

14   relief may be granted.

15         Plaintiffs request the Court send “all forms to fill out.” ECF No. 6 at 1. The

16   application to proceed in forma pauperis is located on the website for the Eastern

17   District of Washington and can be found at:

18         https://www.waed.uscourts.gov/sites/default/files/forms/ao240.pdf

19         Plaintiffs are encouraged to review their Complaint in light of the Court’s

20   obligation to screen actions that do not establish the jurisdiction of this court,


        ORDER DENYING MOTION TO RECONSIDER; DENYING AS MOOT
        REQUEST TO APPOINT COUNSEL ~ 3
 1   properly fill out the application for in forma pauperis for each Plaintiff and refile

 2   an action in the proper court.

 3           Given the above disposition, the request to appoint counsel is denied as

 4   moot.

 5   ACCORDINGLY, IT IS HEREBY ORDERED:

 6           Plaintiffs’ Motion to Reconsider and to Appoint Counsel (ECF No. 6) is

 7   DENIED. No further filings will be entertained in this CLOSED case.

 8           The District Court Executive is directed to enter this Order, furnish copies to

 9   Plaintiffs. The file is to remain CLOSED.

10           DATED November 21, 2019.

11

12                                    THOMAS O. RICE
                               Chief United States District Judge
13

14

15

16

17

18

19

20


        ORDER DENYING MOTION TO RECONSIDER; DENYING AS MOOT
        REQUEST TO APPOINT COUNSEL ~ 4
